SUPPLY AGREEMENT (DELIVERY OF GOODS) This agreement (“Agreement”) is made on July, 19 , 2013. by and between _ACEWAY CORP, a company organised and existing under the laws of the state of Nevada, having its registered office at 2620 Regatta Drive, Ste 102, Las Vegas, NV, 89128_ (the “Purchaser”); and Digital Pioneer (HK) Electronic Limited, a company organised and existing under the laws of Hong Kong, having its registered office at FLAT/RM 1301 13/F CRE BUILDING, , WANCHAI, HONG KONG, (the "Seller"); also referred below individually as “Party” and together as “Parties” Whereas Purchaser wishes to acquire the supply of the products defined below and whereas Seller wishes to supply and deliver such products to Purchaser. Purchaser and Seller respectively agree to the following: 1. SUPPLY OF PRODUCTS During the term of this Agreement and any extension hereof, the Seller shall sell and supply the products as set out in Schedule 1 hereto (“Products”) to Purchaser and Purchaser shall buy from the Seller such Products on a non-exclusive basis. The specifications of the Products are set out in Schedule 2 hereto. Seller shall provide to Purchaser the technical information and material in regard to the Products as set out in Schedule 3 hereto. 2. ORDERS Each purchase and sale between Purchaser and Seller shall be evidenced by an order placed by Purchaser (“Order” or in plural “Orders”) to Seller in accordance with the terms and conditions of this Agreement and the Seller Company shall accept such Orders in writing within 2 working days after receipt of the Order. If the Seller Company does not send a written order confirmation within 2 working days after receipt of the Order, the Order shall be deemed to be accepted by the Seller Company.
